Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Response to Arguments
2.          Applicant's Remarks on pages 11-12 regarding to 35 U.S.C. 101 Rejection have been fully considered and are found persuasive in view of the amended claims by the Applicant.  Rejections under 35 USC 101 for claims 1-7 and 15-17 are withdrawn in view of their amendment/cancellation and arguments presented by the applicant.
          Applicant's Remarks on pages 11-16 concerning the reference Zhang have been fully considered but are moot in view of the amended rejection below, necessitated by Applicants claim amendments which altered the scope of the claim language.
          Applicant's Remarks on page 16 concerning Holligan alleging "the same deficiencies as Hongming and Zhang", do not include a detailed analysis of Hongming and Holligan. It is unclear specifically how Holligan would be alleged to not teach the subject matter that Holligan teaches without a detailed explanation. Therefore, the argument is found unpersuasive. Regarding the argument concerning the motivation to combine, Examiner respectfully disagrees as the previous office action identified a proper motivation to combine and Applicant's remarks does not detail a specific deficiency with the motivation. Therefore, the argument has been fully considered but is found unpersuasive. 
Examiner Notes
3.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
                                                          Drawings
4.      The drawing Fig. 1-8 are objected to under 37 CFR 1.83(a) because, it failed to show the structural details as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). All the drawings Fig. 1-8 have been provided with boxes, 
          The drawings Fig. 1-8 are objected to because of the quality of the lines and characters. 37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
          Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
5.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
          Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 
          This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Such claim limitation(s) in claims 8-10 and 12 are:
 (claim 8) “a data type determining module to determine… "a parameter value collecting module, to collect,..." and “a product model adjusting module, to adjust the product model…”;
(claim 9) and (claim 10) "parameter value collecting module configured to collect...."
(claim 12)  “an identifier generating module to generate a unique identifier…”
         Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
        Claim Rejections - 35 U.S.C. 103
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           Claims 1, 3, 5, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CAI HONGMING et al. (hereinafter Hongming, submitted in IDS dated 02/14/2019), in view of Grichnik et al. (Patent No. US7877239B2) (hereinafter Grichnik) and further in view of “RFID+ Monitoring and Troubleshooting RFID Systems” by Dr. Paul Sanghera (hereinafter Dr. Paul).
           Regarding claim 1, Hongming teaches a product model of a physical product having a specific physical shape or a software module during a life cycle timeline of the physical product, the life cycle timeline including a product design process, a product production process and a product use process (Hongming disclosed about the physical features of product in page 1559 at left col. lines 5-6 under ‘Related work’ section. The ‘life cycle timeline of the physical product’ have been disclosed as ‘Framework of PLM toward IoT application’ in Fig. 1, page 1560. At the x-axis of this figure, the lifecycle dimension has been shown where ‘Design’, ‘Produce’, ‘Assemble’, ‘Utility’, ‘Maintain’ and ‘Recycle’ are different life cycle timeline of a physical product. Hongming disclosed in page 1559 at left side column in bullet point 2: “Ma et al. [38] provide product lifecycle structural model, which defined PLM model as a set of product sub-tree. An optimization method [39] is also provided for product design.” In page 1558 under the heading ‘Introduction’: “Product Lifecycle Management (PLM) [18] collects and manages data of product definition, process, and decision across the whole product development and utility stages.” Moreover, under ‘conclusion’ section in page 1565: “A semantic operational framework is proposed to support resource operation for PLM utility”. Here, the ‘PLM utility’ (in page 1565) and ‘utility stages’ (in page 1558) clearly indicated about the product use process. In Page 1563 under ‘Case study and discussion’ heading at right side column, it has been stated: “In this case study, we aim to illustrate the following information processes for product producing.” Moreover, the product design, production and use process has been depicted in the Figure 1, page 1560 as Design’, ‘Produce’, ‘Utility’ respectively),
Hongming teaches determining… a life cycle data type of the physical product corresponding to the product model, the life cycle data type being associated with one or more design parameters, the one or more design parameters including a length of a physical component (The definition of ‘Design life’ at the website, https://en.wikipedia.org/wiki/Design_life is: “The design life of a component or product is the period of time during which the item is expected by its designers to work within its specified parameters; in other words, the life expectancy of the item. It is the length of time between placement into service of a single item and that item's onset of wearout.” Therefore, Examiner would construe the claim element ‘a length of a physical component’ as the time period for an item or product which is expected to work from it’s creating to disposing stage (usually the designer set the parameter for the life expectancy of an item). Hongming disclosed in page 1559 at right side column “The product information only contains some completed parameters, such as product ID and parameters, information of the parts”. Here, the product ID and parameters are one or more design parameters and these design parameters are one of life cycle data type which is associated with the corresponding product model. Hongming mentioned a framework for PLM is proposed, as shown in Fig. 1 which cover different aspects of IoT object identification, abstracting, disposing, and invoking. In page 1562 under the heading ‘Definition 5: Product Structure Tree (PST)’ at left side column: “Sub-models of different stages construct complete PLM model. Transformation between sub-models could be described by resource operation. Sub-model of design stage and sub-model of manufacture stage design are carried out based on single object. It is a creating and disposing process, which is related to operation NPB (New Hongming explicitly indicated about the length of a physical component in this paper/journal such as the creating and disposing process in the design and manufacture stage of a design for an object (can be assumed as product as well), which means the life expectancy of an item or length of a physical component);
          Hongming teaches collecting in a life cycle of the physical product, at least one parameter value associated with the physical product and complying with the life cycle data type, wherein the collecting includes at least one of acquiring, in the product use process, from the manufacturing execution system or an Industrial Internet of Things (Hongming disclosed in page 1559 at right side column “The product information only contains some completed parameters, such as product ID and parameters, information of the parts”. Here, the product ID and parameters are one or more design parameters and these design parameters are one of life cycle data type which is associated with the corresponding product model and complying with the life cycle data type. In page 1558 under ‘Introduction’ heading “Among IoT applications in manufacturing industry, Product Lifecycle Management (PLM) collects and manages data of product definition, process, and decision across the whole product development and utility stages.” Here, the ‘utility stages’ means the product use process. Therefore, the collecting/acquiring of life cycle data type happens in the product use process, where Internet of Things (IoT) software or technology being used in the Product Lifecycle Management (PLM) environment); 
        However, Hongming doesn’t teach A method of operating an apparatus for adjusting a product model, … the method comprising: determining by the apparatus for adjusting the product model; collecting, by the apparatus for adjusting the product model; adjusting, by the apparatus for adjusting the product model, the product model based on the at least one parameter value by inputting the at least one parameter value into a simulation tool, and adjusting the performance index or design parameter included in the product model based on an output result of the simulation tool. 
        Grichnik teaches A method of operating an apparatus for adjusting a product model, … the method comprising: (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 10 lines 36-46: “The disclosed product design system can also enable a product design engineer to explore “what if” scenarios based on the optimized model. Because the interrelationships between input parameters and output parameters are known and understood by the model, the product designer can generate alternative designs based on the optimized product design to determine how one or more individual changes will affect the probability of compliance. While these design alternatives may move away from the optimized product design solution, this feature of the product design system can enable a product designer to adjust the design based on experience.” Here, some adjustment to the design or product has been done by the product designer. Moreover, it has been stated in Abstract “A method is provided for designing a product. The method may also include generating a computational model indicative of …. providing a set of constraints to the computational model representative of a compliance state for the product.” Therefore, it is understood that Grichnik disclosed a method of operating an apparatus for adjusting a product model);
Grichnik teaches determining by the apparatus for adjusting the product model (Grichnik disclosed in col. 3 lines 42-46: “FIG. 1 provides a block diagram representation of a product design system 100 for generating a design of a product. A product may refer to any entity that includes at least one part or component. A product may also refer to multiple parts assembled together to form an assembly.” In col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 10 lines 36-46: “The disclosed product design system can also enable a product design engineer to explore “what if” scenarios based on the optimized model. Because the interrelationships between input parameters and output parameters are known and understood by the model, the product designer can generate alternative designs based on the optimized product design to determine how one or more individual changes will affect the probability of compliance. While these design alternatives may move away from the optimized product design solution, this feature of the product design system can enable a product designer to adjust the design based on experience.” Here, some adjustment to the design or product has been determined and done by the product designer);
        Grichnik teaches collecting, by the apparatus for adjusting the product model (Grichnik disclosed in col. 3 lines 42-46: “FIG. 1 provides a block diagram representation of a product design system 100 for generating a design of a product. A product may refer to any entity that includes at least one part or component. A product may also refer to multiple parts assembled together to form an assembly.” In col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 
          Grichnik teaches adjusting, by the apparatus for adjusting the product model, the product model based on the at least one parameter value by inputting the at least one parameter value into a simulation tool, and adjusting the performance index or design parameter included in the product model based on an output result of the simulation tool (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 10 lines 36-46: “The disclosed product design system can also enable a product design engineer to explore “what if” scenarios based 
         Hongming and Grichnik are analogous because they are related to provide optimized product designs, where product information contains completed parameters for the optimized product design and this product can be modeled/designed by the computer. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hongming with Grichnik to adjust the value of input parameter and hence adjusting the product model and optimized product design get generated by the computer apparatus. One of ordinary skill in the art would have been motivated to make such a combination because “the product designer may recognize areas in the optimized model where certain manufacturing constraints may be relaxed to provide a cost savings, for example. By exploring the effect of the alternative design on product compliance probability, the designer can determine whether the potential cost savings of the alternative design would outweigh a potential reduction in probability of compliance”. (Grichnik disclosed in col. 10 lines 47-53)
        However, Hongming and Grichnik do not teach determining … one or more performance indices of the physical product, … and the one or more performance indices of the physical product including an average working time; acquiring … an index value of the one or more performance indices;
        Dr. Paul teaches determining … one or more performance indices of the physical product, and the one or more performance indices of the physical product including an average working time (According to Spec. of current application Dr. Paul discussed in page 248 under Introduction section about measuring some performance metrics that involves performance monitoring of an RFID system which is made of three components: hardware, software,  and data. Moreover, in page 265 under Summary section it has been stated “By measuring the system performance metrics, you determine the normal values of these metrics; significant variation in the values of some of these metrics could indicate instability or problems with the system.” Therefore, it is understood that Dr. Paul disclosed determining of one or more performance indices of the physical product like RFID system which has three components: hardware, software, and data. In page 252-253 Dr. Paul discussed about Mean time between failures (MTBF) is the average time between two consecutive failures of a device or a system. This is a measure of reliability, robustness, and stability of the system. In our case, the system is the RFID system and the components are the antennas, readers, host computer, and other network elements. For example, if a reader fails twice during 200 hours of operation, the MTBF can be calculated as in the following:  MTBF = TL/NF = 200/2 = 100 hours; where, TL is the total lifetime (or operation time) of the device or the system over which the MTBF is being measured and NF is the total number of failures recorded.” Here, Mean time between failures (MTBF) =100 hours is average working 
         Dr. Paul teaches acquiring an index value of the one or more performance indices (Dr. Paul discussed in page 248 under Introduction section about measuring some performance metrics that involves performance monitoring of an RFID system which is made of three components: hardware, software, and data. Moreover, in page 252-253 Dr. Paul discussed about Mean time between failures (MTBF) is the average time between two consecutive failures of a device or a system. This is a measure of reliability, robustness, and stability of the system. In our case, the system is the RFID system and the components are the antennas, readers, host computer, and other network elements. For example, if a reader fails twice during 200 hours of operation, the MTBF can be calculated as in the following:  MTBF = TL/NF = 200/2 = 100 hours; where, TL is the total lifetime (or operation time) of the device or the system over which the MTBF is being measured and NF is the total number of failures recorded.” Here, Mean time between failures (MTBF) =100 hours is average working time of a fault. Therefore, average working time of a fault has been monitored or acquired as a performance index of the physical product (RFID system which has three components: hardware, software, and data, in this example);
        However, Hongming, Grichnik and Dr. Paul are analogous because they are related to have intelligent interaction in the Product Lifecycle systems in order to increase the performance of a physical product, which help in different stages of product development. Accordingly, it would have been obvious to one of ordinary skill in the art  to combine the teachings of Hongming and Grichnik with Dr. Paul in order to improve product quality, to shorten time to market by developing more flexible production lines, and to maximize the value of future products for customers. One of ordinary skill in the art would have been motivated to make such a combination because the designer can solve a problem/issue by identifying “The performance data on predetermined metrics such as read rates helps determine the normal behavior of the system and identify the variance in the normal behavior and  hence a problem. For this reason, performance monitoring is also called behavior monitoring” (Dr. Paul disclosed in page 252 under ‘performance monitoring’ section);
          Regarding claim 3, Hongming, Grichnik and Dr. Paul teach The method of claim 1, wherein Hongming teaches the life cycle data type includes … the physical product (Hongming disclosed about the physical features of product in page 1559 at left col. lines 5-6 under ‘Related work’ section. Moreover, he disclosed in page 1559 at right side column “The product information only contains some completed parameters, such as product ID and parameters, information of the parts”. Here, the product ID and parameters are one or more design parameters and these design parameters are one of life cycle data type which is associated with the corresponding product model);
         and Hongming teaches the collecting includes acquiring, in the product use process of the physical product, … from the manufacturing execution system or Internet of Things (Hongming disclosed in page 1558 under ‘Introduction’ heading “Among IoT applications in manufacturing industry, Product Lifecycle Management 
          However, Hongmin doesn’t teach the life cycle data … the one or more performance indices of the physical product and the collecting ... the index value of the one or more performance indices;
          Dr. Paul teaches the one or more performance indices of the physical product (According to Spec. of current application in para [0086]: “Performance specifications specify product performance and operating conditions, and cannot be covered by design parameters, e.g. locating precision of a moving component or average working time of a fault, etc.” For purposes of applying prior art and to facilitate compact prosecution, Examiner construes the performance index of the physical product as performance metrics that indicates instability or problems with the system or device. The prior art Dr. Paul discussed in page 248 under Introduction section about measuring some performance metrics that involves performance monitoring of an RFID system which is made of three components: hardware, software,  and data. Moreover, in page 265 under Summary section it has been stated “By measuring the system performance metrics, you determine the normal values of these metrics; significant variation in the values of some of these metrics could indicate instability or problems with the system.” Therefore, it is understood that Dr. Paul disclosed determining of one 
          and Dr. Paul teaches the index value of the one or more performance indices (Dr. Paul discussed in page 248 under Introduction section about measuring some performance metrics that involves performance monitoring of an RFID system which is made of three components: hardware, software, and data. Moreover, in page 252-253 Dr. Paul discussed about Mean time between failures (MTBF) is the average time between two consecutive failures of a device or a system. This is a measure of reliability, robustness, and stability of the system. In our case, the system is the RFID system and the components are the antennas, readers, host computer, and other network elements. For example, if a reader fails twice during 200 hours of operation, the MTBF can be calculated as in the following:  MTBF = TL/NF = 200/2 = 100 hours; where, TL is the total lifetime (or operation time) of the device or the system over which the MTBF is being measured and NF is the total number of failures recorded.” Here, Mean time between failures (MTBF) =100 hours is average working time of a fault. Therefore, average working time of a fault has been monitored or acquired as a performance index of the physical product (RFID system which has three components: hardware, software, and data, in this example));
          However, Hongming, Grichnik and Dr. Paul are analogous because they are related to have intelligent interaction in the Product Lifecycle systems in order to increase the performance of a physical product, which help in different stages of product development. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hongming and Grichnik with Dr. Paul in order to improve product quality, to shorten time to market by developing more flexible production lines, and to maximize the value of future products for customers. One of ordinary skill in the art would have been motivated to make such a combination because the designer can solve a problem/issue by identifying “The performance data on predetermined metrics such as read rates helps determine the normal behavior of the system and identify the variance in the normal behavior and  hence a problem. For this reason, performance monitoring is also called behavior monitoring” (Dr. Paul disclosed in page 252 under ‘performance monitoring’ section);
          Regarding claim 5, Hongming, Grichnik and Dr. Paul teach The method of claim 1, further comprising: Hongming teaches generating a unique identifier of the life cycle data type (As per Spec. of current application in page 22 and para [0060] applicant stated: “the collecting side comprises at least one of the following: a product data management system (PDM); a manufacturing execution system (MES); an industrial Internet of Things (IoT).” Hongming disclosed, in Introduction section, page 1558: “Unique identifiers of products or parts are important for PLM application during the predefined lifecycle because products in PLM are disposed not only to intra-enterprise but also in a distributed, mobile, and collaborative environment.” Moreover, Hongming discussed, in page 1559, under ‘Main Framework’ section: “in the data attainment stage, unique ID from product, components or parts needs to be identified.” Hongming also proposed a framework for PLM in his paper as shown in Fig. 1. At the right side column in page 1559: “The framework consists of three dimensions, including lifecycle, product structure, and information dimension. Lifecycle dimension consists of 
          Hongming teaches the collecting includes sending the unique identifier of the life cycle data type and a data source of the life cycle data type to a collecting side (Hongming disclosed in page 1559 under ‘Main Framework’ section in page 1559 (right side column): “For the purpose of integration, configuration and utility of heterogeneous product data in a distributing mobile environment, some major requirements are given from IoT object identification, abstracting, disposing, and invoking purposes. To identify objects in a variety of producing conditions is a very hard work; not only RFID but also 2D barcode and DPM are needed to be applied in a comprehensive way. Second, information from products is always heterogeneous and distributed. Third, in the data disposing stage, IoT objects are needed to be combined into one body or disposed into parts for a certain business goal.” Here, the unique identifier as life cycle data type got distributed or sent to the collecting side IoT (Internet of Things) during the data disposing stage (as discussed above). Moreover, at the same page of 1559 (in last paragraph of right side column): “Resource models in information 
          Hongming teaches receiving, from the collecting side, the at least one parameter value which (i) originates in the data source, (ii) is identified using the unique identifier, (iii) is associated with the physical product and complies with the life cycle data type (It has already been discussed above that IoT (Internet of Things) is the collecting side where unique identifier of the life cycle data type and a data source of the life cycle data type being sent. Hongming disclosed in page 1559 under ‘Main Framework’ section in page 1559 (right side column): “For the purpose of integration, configuration and utility of heterogeneous product data in a distributing mobile environment, some major requirements are given from IoT object identification, abstracting, disposing, and invoking purposes.” Here, the heterogeneous product data received from the collecting side IoT. Moreover, in page of 1559 (in last paragraph of 
         Regarding claim 15, Hongming, Grichnik and Dr. Paul teach executing the method of claim 1, Grichnik teaches A non-transitory storage medium storing a machine-readable instructions, the machine-readable instructions being 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425usable for … the apparatus for adjusting a product model (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 2 lines 49-55: “the present disclosure includes a computer readable medium. The computer readable medium may Grichnik disclosed a computer apparatus, which stores machine-readable instructions in the non-transitory/ computer readable storage medium and the machine-readable instructions 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425executed on the apparatus);
         Regarding claim 17, Hongming, Grichnik and Dr. Paul teach executing the method of claim 3, Grichnik teaches A non-transitory storage medium storing a machine-readable instructions, the machine-readable instructions being 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425usable for … the apparatus for adjusting a product model (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory Grichnik disclosed a computer apparatus, which stores machine-readable instructions in the non-transitory/ computer readable storage medium and the machine-readable instructions 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425executed on the apparatus).     
          Regarding claim 18, Grichnik teaches An apparatus for adjusting a product model … the apparatus comprising: a memory storing computer-executable instructions (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Moreover, in col. 4 lines 9-11: “Memory module 104 may be configured to store information accessed and used by processor 102.” Here, this ‘Product design system’ is a computer apparatus, where memory stores computer-executable instructions and these instructions 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425executed on the apparatus. In col. 10 lines 36-46: “The disclosed product design system can also enable a product design engineer to explore “what if” scenarios based on the optimized model. Because the interrelationships between input parameters and output parameters are known and understood by the model, the product designer can generate alternative designs based on the optimized product design to determine how one or more individual changes will affect the probability of compliance. While these design alternatives may move away from the optimized product design solution, this feature of the product design system can enable a product designer to adjust the design based on experience.” Here, using the feature of the product design some adjustment to the design or product has been performed by the product designer to generate an optimized product model. Therefore, Grichnik disclosed an apparatus for adjusting a product model in his invention);
          and Grichnik teaches at least one processor configured to execute the computer-executable instructions to cause the apparatus to (Grichnik disclosed in col. 2 lines 49-55: “the present disclosure includes a computer readable medium. The computer readable medium may include a set of instructions for enabling a processor to obtain data records relating to one or more input variables and one or more output parameters associated with the product and to select one or more input parameters 
          The rest of the claim limitations of claim 18 are substantially similar to claim 1 above and incorporating the rejections of claim 1, therefore claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over similar prior art Hongming, Grichnik and Dr. Paul as discussed above for substantially similar rationale.
          Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grichnik et al. (Patent No. US7877239B2) (hereinafter Grichnik), in view of CAI HONGMING et al. (hereinafter Hongming, submitted in IDS dated 02/14/2019), and further in view of “RFID+ Monitoring and Troubleshooting RFID Systems” by Dr. Paul Sanghera (hereinafter Dr. Paul).
         Regarding claim 8, Grichnik teaches an apparatus for adjusting a product model … the apparatus comprising: a data type determining module (According to the Spec. of current application in para [0031]: “The term 'module' may refer to, be part of, or include processor hardware (shared, dedicated, or group) that executes code and memory hardware (shared, dedicated, or group) that stores code executed by the processor hardware.” Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. Since, this apparatus or Product design system include a processor, Grichnik’s invention (according to the Spec.). In col. 10 lines 36-46: “The disclosed product design system can also enable a product design engineer to explore “what if” scenarios based on the optimized model. Because the interrelationships between input parameters and output parameters are known and understood by the model, the product designer can generate alternative designs based on the optimized product design to determine how one or more individual changes will affect the probability of compliance. While these design alternatives may move away from the optimized product design solution, this feature of the product design system can enable a product designer to adjust the design based on experience.” Here, using the feature of the product design some adjustment to the design or product has been performed by the product designer to generate an optimized product model. Therefore, it is understood that Grichnik disclosed an apparatus for adjusting a product model and data type determining module is included in the apparatus (as discussed above));
          Grichnik teaches a parameter value collecting module, … wherein the parameter value collecting module collects the at least one parameter value (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. Since, this apparatus or Product design system include a processor, therefore a parameter value collecting module is working inside the processor of the disclosed apparatus here in Grichnik’s invention (according to the Spec.). In col. 4 lines 24-30: “FIG. 2 provides a flow chart representing an exemplary disclosed method for designing a product using product design system may obtain data records relating to input variables and output parameters associated with a product to be designed. The data records may reflect characteristics of the input parameters and output parameters, such as statistical distributions, normal ranges, and/or tolerances, etc.” Since, Product design system include a processor and parameter value collecting module is working inside the processor. Therefore this module collected or obtained the data record at step 202 (in Fig. 2) and the data records contains the characteristics of the input parameters, i.e. input parameters or parameter value is being collected by the parameter value collecting module which is working inside the processor of the apparatus (as discussed above));
          Grichnik teaches a product model adjusting module, to adjust the product model, based on the at least one parameter value, wherein the product model adjusting module adjust the product model by inputting the at least one parameter value into a simulation tool, and adjusting the performance index or design parameter included in the product model based on an output result of the simulation tool (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. Since, this apparatus or Product design system include a processor, therefore a product model adjusting module is working inside the processor of the disclosed apparatus here in Grichnik’s invention (according to the Spec.). In col. 10 lines 36-46: “The disclosed product design system can also enable a product design engineer to explore “what if” scenarios based on the optimized model. Because the interrelationships between input 
         However, Grichnik doesn’t teach a product model of a physical product having a specific physical shape or a software module during a life cycle timeline of the physical product, the life cycle timeline including a product design process, a product production process and a product use process; to determine a life cycle data type of the physical product corresponding to the product model, the life cycle data type being associated with one or more design parameters …, the one or more design parameters including a length of a physical component; to collect, in a life cycle of the physical product, at least one parameter value associated with the physical product and complying with the life cycle data type, wherein … by at least one of acquiring, in the product use process, … from the manufacturing execution system or an Industrial Internet of Things;
         Hongming teaches a product model of a physical product having a specific physical shape or a software module during a life cycle timeline of the physical product, the life cycle timeline including a product design process, a product production process and a product use process (Hongming disclosed about the physical features of product in page 1559 at left col. lines 5-6 under ‘Related work’ section. The ‘life cycle timeline of the physical product’ have been disclosed as Hongming disclosed in page 1559 at left side column in bullet point 2: “Ma et al. [38] provide product lifecycle structural model, which defined PLM model as a set of product sub-tree. An optimization method [39] is also provided for product design.” Moreover, under ‘conclusion’ section in page 1565: “A semantic operational framework is proposed to support resource operation for PLM utility”. Here, the ‘PLM utility’ (in page 1565) and ‘utility stages’ (in page 1558) clearly indicated about the product use process. In Page 1563 under ‘Case study and discussion’ heading at right side column, it has been stated: “In this case study, we aim to illustrate the following information processes for product producing.” Moreover, the product design, production and use process has been depicted in the Figure 1, page 1560 as Design’, ‘Produce’, ‘Utility’ respectively),
          Hongming teaches to determine a life cycle data type of the physical product corresponding to the product model, the life cycle data type being associated with one or more design parameters, the one or more design parameters including a length of a physical component … (The definition of ‘Design life’ at the website, https://en.wikipedia.org/wiki/Design_life is: “The design life of a component or product is the period of time during which the item is expected by its designers to work within its specified parameters; in other words, the life expectancy of the item. It is the length of time between placement into service of a single item and that item's onset of wearout”. Therefore, Examiner would construe the claim element ‘a length of a physical component’ as the time period for an item or product which is Hongming disclosed in page 1559 at right side column “The product information only contains some completed parameters, such as product ID and parameters, information of the parts”. Here, the product ID and parameters are one or more design parameters and these design parameters are one of life cycle data type which is associated with the corresponding product model.  Hongming mentioned a framework for PLM is proposed, as shown in Fig. 1 which cover different aspects of IoT object identification, abstracting, disposing, and invoking. In page 1562 under the heading ‘Definition 5: Product Structure Tree (PST)’ at left side column: “Sub-models of different stages construct complete PLM model. Transformation between sub-models could be described by resource operation. Sub-model of design stage and sub-model of manufacture stage design are carried out based on single object. It is a creating and disposing process, which is related to operation NPB (New operation of BR or Basic resource).” Hongming explicitly indicated about the length of a physical component in this paper/journal such as the creating and disposing process in the design and manufacture stage of a design for an object (can be assumed as product as well), which means the life expectancy of an item or length of a physical component);
          Hongming teaches to collect in a life cycle of the physical product, at least one parameter value associated with the physical product and complying with the life cycle data type, wherein by at least one of acquiring, in the product use process, from the manufacturing execution system or an Industrial Internet of Things (Hongming disclosed in page 1559 at right side column “The product information only contains some completed parameters, such as product ID and  are one or more design parameters which is associated with the corresponding product model and complying with the life cycle data type. In page 1558 under ‘Introduction’ heading “Among IoT applications in manufacturing industry, Product Lifecycle Management (PLM) collects and manages data of product definition, process, and decision across the whole product development and utility stages.” Here, the ‘utility stages’ means the product use process. Therefore, the collecting/acquiring of life cycle data type happens in the product use process, where Internet of Things (IoT) software or technology being used in the Product Lifecycle Management (PLM) environment);
         However, Grichnik and Hongming are analogous because they are related to provide optimized product designs, where product information contains completed parameters for the optimized product design and this product can be modeled/designed by the computer. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grichnik with Hongming to adjust the value of input parameter and hence adjusting the product model and optimized product design get generated by the computer apparatus. One of ordinary skill in the art would have been motivated to make such a combination because “the product designer may recognize areas in the optimized model where certain manufacturing constraints may be relaxed to provide a cost savings, for example. By exploring the effect of the alternative design on product compliance probability, the designer can determine whether the potential cost savings of the alternative design would outweigh a potential reduction in probability of compliance”. (Grichnik disclosed in col. 10 lines 47-53)
Grichnik and Hongming do not teach to determine … one or more performance indices of the physical product, … and the one or more performance indices of the physical product including an average working time; acquiring … an index value of the one or more performance indices …;
          Dr. Paul teaches to determine … one or more performance indices of the physical product, … and the one or more performance indices of the physical product including an average working time (According to Spec. of current application in para [0086]: “Performance specifications specify product performance and operating conditions, and cannot be covered by design parameters, e.g. locating precision of a moving component or average working time of a fault, etc.” For purposes of applying prior art and to facilitate compact prosecution, Examiner construes the performance index of the physical product as performance metrics that indicates instability or problems with the system or device. The prior art Dr. Paul discussed in page 248 under Introduction section about measuring some performance metrics that involves performance monitoring of an RFID system which is made of three components: hardware, software,  and data. Moreover, in page 265 under Summary section it has been stated “By measuring the system performance metrics, you determine the normal values of these metrics; significant variation in the values of some of these metrics could indicate instability or problems with the system.” Therefore, it is understood that Dr. Paul disclosed determining one or more performance indices of the physical product like RFID system which has three components: hardware, software, and data. In page 252-253 Dr. Paul discussed about Mean time between failures (MTBF) is the average time between two consecutive failures of a device or a system. This is a measure of L/NF = 200/2 = 100 hours; where, TL is the total lifetime (or operation time) of the device or the system over which the MTBF is being measured and NF is the total number of failures recorded.” Here, Mean time between failures (MTBF) =100 hours is average working time of a fault. Therefore, average working time of a fault has been monitored or measured as a performance index of the physical product (RFID system which has three components: hardware, software, and data, in this example);
         Dr. Paul teaches acquiring … an index value of the one or more performance indices (Dr. Paul discussed in page 248 under Introduction section about measuring some performance metrics that involves performance monitoring of an RFID system which is made of three components: hardware, software, and data. Moreover, in page 252-253 Dr. Paul discussed about Mean time between failures (MTBF) is the average time between two consecutive failures of a device or a system. This is a measure of reliability, robustness, and stability of the system. In our case, the system is the RFID system and the components are the antennas, readers, host computer, and other network elements. For example, if a reader fails twice during 200 hours of operation, the MTBF can be calculated as in the following:  MTBF = TL/NF = 200/2 = 100 hours; where, TL is the total lifetime (or operation time) of the device or the system over which the MTBF is being measured and NF is the total number of failures recorded.” Here, Mean 
           However, Grichnik, Hongming and Dr. Paul are analogous because they are related to have intelligent interaction in the Product Lifecycle systems in order to increase the performance of a physical product, which help in different stages of product development. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grichnik and Hongming with Dr. Paul in order to improve product quality, to shorten time to market by developing more flexible production lines, and to maximize the value of future products for customers. One of ordinary skill in the art would have been motivated to make such a combination because the designer can solve a problem/issue by identifying “The performance data on predetermined metrics such as read rates helps determine the normal behavior of the system and identify the variance in the normal behavior and  hence a problem. For this reason, performance monitoring is also called behavior monitoring” (Dr. Paul disclosed in page 252 under ‘performance monitoring’ section);
          Regarding claim 10, Grichnik, Hongming and Dr. Paul teach The apparatus for adjusting a product model of claim 8, wherein Grichnik teaches the parameter value collecting module (as discussed in claim 8).  The rest of the claim limitations of claim 10 is substantially similar to claim 3 above and incorporating the rejections of claim 3.  Therefore claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grichnik, Hongming and Dr. Paul as discussed above for substantially similar rationale.
         Regarding claim 12, Grichnik, Hongming and Dr. Paul teach The apparatus for adjusting a product model of claim 8, further comprising: Grichnik teaches an identifier generating module (According to the Spec. of current application in para [0031]: “The term 'module' may refer to, be part of, or include processor hardware (shared, dedicated, or group) that executes code and memory hardware (shared, dedicated, or group) that stores code executed by the processor hardware.” Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. Since, this apparatus or Product design system include a processor, therefore identifier generating module is working inside the processor of the disclosed apparatus here in Grichnik’s invention (according to the Spec.)
         Assuming the rest of the claim limitations of claim 12 are substantially similar to claim 5 above and incorporating the rejections of claim 5, therefore claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over similar prior art Grichnik, Hongming and Dr. Paul as discussed above for substantially similar rationale.
         Claims 2, 6, 9, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over CAI HONGMING et al. (hereinafter Hongming, submitted in IDS dated 02/14/2019), in view of Grichnik et al. (Patent No. US7877239B2) (hereinafter Grichnik) and “RFID+ Monitoring and Troubleshooting RFID Systems” by Dr. Paul Sanghera (hereinafter Dr. Paul) and further in view of HOLLIGAN CONOR et al. (hereinafter Conor, submitted in IDS dated 02/14/2019).
          Regarding claim 2, Hongming, Grichnik and Dr. Paul teach the method of claim 1, wherein Hongming teaches the life cycle data type includes the one or more design parameters of the physical product (Hongming disclosed about the physical features of product in page 1559 at left col. lines 5-6 under ‘Related work’ section. Moreover, he disclosed in page 1559 at right side column “The product information only contains some completed parameters, such as product ID and parameters, information of the parts”. Here, the product ID and parameters are one or more design parameters and these design parameters are one of life cycle data type which is associated with the corresponding product model);
         and Hongming teaches the collecting includes, acquiring, in the product production process, the parameter value of the one or more design parameters (Hongming disclosed a framework of PLM toward IoT application’ in Fig. 1, page 1560. At the x-axis of this figure, the lifecycle dimension has been shown where ‘Design’, ‘Produce’, ‘Assemble’, ‘Utility’, ‘Maintain’ and ‘Recycle’ are different life cycle timeline of a physical product. Here, the ‘Produce’ step in the framework (Fig. 1) is the product production process. In Page 1563 under ‘Case study and discussion’ heading at right side column, it has been stated: “In this case study, we aim to illustrate the following information processes for product producing.” Here, Hongming indicated about the product production process. Moreover, Hongming disclosed in page 1559 at right side column “The product information only contains some completed parameters, such as product ID and parameters, information of the parts”. Here, the product ID and  are one or more design parameters and these design parameters are one of life cycle data type which is associated with the corresponding product model. In page 1558 under ‘Introduction’ heading “Among IoT applications in manufacturing industry, Product Lifecycle Management (PLM) collects and manages data of product definition, process, and decision across the whole product development and utility stages.” Here, the parameter value of the one or more design parameters (such as product ID and parameters, information of the parts) got collected in IoT applications in the manufacturing industry during the product production process);
         However, Hongming doesn’t teach acquiring .… design parameters from the product data management system or manufacturing executions system. 
         Conor teaches acquiring … design parameters from data management system or Manufacturing Executions Systems (Conor states in page 909 under Introduction section last paragraph at right side column: Integrating PLM with other business Information Technology (IT) systems, such as Enterprise Resource Planning (ERP),Manufacturing Executions Systems (MES) is becoming increasingly important, since additional product and resource-related information, for instance, cost, is often crucial during the product or process design and development iterations. Conor disclosed in page 916, first paragraph at left side column: “PLM, ERP, MES and CMMS all manage resource information. At the same time, AS, PUDC and LCA systems collect information from the later product lifecycle phases. Connecting these systems (Fig. 2), would allow for data synchronization, while increasing forecasting accuracy and improving the performance of various technical and engineering activities within the boundaries of smart manufacturing systems.” Moreover, in page 910 first paragraph at 
        However, Hongming, Grichnik, Dr. Paul and Conor are analogous because they are related to have intelligent interaction in the Product Lifecycle systems, in order to increase the performance of a physical product, which help in different stages of product development. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hongming, Grichnik, Dr. Paul with Conor, in order to improve product quality, to shorten time to market by developing more flexible production lines, and to maximize the value of future products for customers. One of ordinary skill in the art would have been motivated to make such a combination because “In the era of cloud computing, product lifecycle management tools are expected to further support manufacturers by covering the evolution of products, processes and resources throughout their entire product lifecycle”. (Conor disclosed in page 909 under Introduction section, at left side column)
          Regarding claim 6, Hongming, Grichnik and Dr. Paul teach the method of claim 5, wherein Conor teaches the collecting side comprises at least one of: a product data management system (Conor disclosed in page 909 under ‘Introduction’ 
         Conor teaches a manufacturing execution system (Conor states in page 909 under Introduction section last paragraph at right side column: Integrating PLM with other business Information Technology (IT) systems, such as Enterprise Resource Planning (ERP), Manufacturing Executions Systems (MES) is becoming increasingly important, since additional product and resource-related information, for instance, cost, is often crucial during the product or process design and development iterations. Conor disclosed in page 916, first paragraph at left side column: “PLM, ERP, MES and CMMS all manage resource information. At the same time, AS, PUDC and LCA systems collect information from the later product lifecycle phases. Connecting these systems (Fig. 2), would allow for data synchronization, while increasing forecasting accuracy and improving the performance of various technical and engineering activities within the boundaries of smart manufacturing systems.” Moreover, in page 910 first paragraph at left side column: “Information related to other processes or phases, residing in other systems, such as Supply Chain Management (SCM), After Sales (AS), Product Use Data Collection (PUDC) and Lifecycle Assessment (LCA), will have to be accessible by 
          and Conor teaches an industrial Internet of Things (Conor discussed in page 913 under ‘Enabling Technologies’ section at left side column: “IoT will allow for the collection and use of real world product operating conditions data, mitigating the disconnection between real world conditions and design specifications. IoT enabled, connected PLM solutions would be capable of linking the performance of real products with their corresponding virtual models, thus providing useful feedback to product and manufacturing process designers. IoT provides an IT infrastructure to facilitate the reliable information exchange of things and processes in real time, allowing for data collection throughout the entire product lifecycle. In this discussion, it is understood that IoT is allowing the IT infrastructure to gather or collect the product data throughout the entire product lifecycle. Therefore, IoT is one of the collecting side for product data).
        Regarding claim 9, Grichnik, Hongming and Dr. Paul teach The apparatus for adjusting a product model of claim 8, wherein Grichnik teaches the parameter value collecting module (as discussed in claim 8), and Conor teaches collect … one or more design parameters from manufacturing executions system (as discussed in claim 2). 
        Assuming the rest of the claim limitations of claim 9 are substantially similar to claim 2 above and incorporating the rejections of claim 2, therefore claim 9 is rejected  similar prior art Grichnik, Hongming, Dr. Paul and Conor as discussed above for substantially similar rationale.   
          Regarding claim 13, Grichnik, Hongming and Dr. Paul teach The apparatus for adjusting a product model of claim 12 and Conor teaches the rest of the claim limitations of claim 13, assuming the rest of the claim limitations of claim 13 are substantially similar to claim 6 above and incorporating the rejections of claim 6, therefore claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over similar prior art Grichnik, Hongming, Dr. Paul and Conor as discussed above for substantially similar rationale.
         Regarding claim 16, Grichnik, Hongming, Dr. Paul and Conor teach executing the method of claim 2, Grichnik teaches A non-transitory storage medium storing a machine-readable instructions, the machine-readable instructions being 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425usable for … when executed on the apparatus for adjusting a product model (Grichnik disclosed in col. 3 lines 64-66: “Product design system 100 may include a processor 102, a memory module 104, a database 106, an I/O interface 108, and a network interface 110.” Here, this ‘Product design system’ is an apparatus. In col. 2 lines 49-55: “the present disclosure includes a computer readable medium. The computer readable medium may include a set of instructions for enabling a processor to obtain data records relating to one or more input variables and one or more output parameters associated with the product and to select one or more input parameters from the one or more input variables.” Moreover, in col. 4 lines 9-11: “Memory module 104 may be configured to store information accessed and used by processor 102.” In col. 10 lines 36-46: “The disclosed product design system can also enable a product design Grichnik disclosed a computer apparatus, which stores machine-readable instructions in the non-transitory/ computer readable storage medium and the machine-readable instructions 7Atty. Dkt. No. 32860-002876-USU.S. Application No. 16/034,425executed on the apparatus).
       Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanuparthy et al. (Pub. No. US2018/0276315A1) disclosed “Systems, computer readable media, and method concern receiving a processing request associated with a design or modeling of a product. Further, the method includes establishing a channel between the one or more processes and a product design computer based at least partially on process specification. In aspects, the cloud environment includes one or more product design computers, such as a product life cycle management (PLM) application server, coupled to the cloud.”
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161.  The examiner can normally be reached on M-F 9:00 am-6:00 pm (EST).
         Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

         Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
 interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2129                                                                                                                                                                                                         

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129